        Case 7:18-cv-12327-PMH-AEK
Case 7-18-cv-12327-PHM-LMS         Document
                             Document       59 inFiled
                                      57 Filed    NYSD 12/07/20 Page 1 ofPage
                                                         on 12/04/2020    1   1 of 1




                                                                                         Caitriona Robbins, Esq.
                                                                                                      Associate
                                                                                 crobbins@schwabgasparini.com

                                              The case has been referred to the magistrate judge for all
                                                       December
                                              general pretrial   4, 2020 (Doc. 17). Thus, Defendants'
                                                               purposes.
   Via ECF
                                              request that discovery be stayed should be made to the
   Honorable Philip M. Halpern
                                              magistrate judge in accordance with his rules. The Clerk is
   United States District Court
                                              instructed to terminate ECF No. 57.
   Southern District of New York
   300 Quarropas Street
   White Plains, New York 10601                                                SO ORDERED.
                                            Dated: New York, NY
                  Re:            Singh v. JGAJ Petroleum, Inc., et
                                                    December    7, al.
                                                                   2020
                  Index:         18-CV-12327                                   ________________________
                  Our File:      100.112                                       Philip M. Halpern, U.S.D.J.

   Dear Judge Halpern:

        This office represents the defendants, JGAJ PETROLEUM, INC. d/b/a 310 BROADWAY
   MOBIL, VARINDER SINGH and RAM GRUPAL SHETTY, in the above captioned matter.

           We are in receipt of Plaintiff’s letter requesting a pre-motion conference regarding their
   anticipated motion to withdraw from representing Plaintiff in this action. We take no position
   regarding this issue, however, request that in light of counsel’s letter, discovery be stayed until
   such time as the pre-motion conference can be held and a final order issued.

          Thank you for the Court’s time and attention to this matter. If you have any questions or
   concerns please do not hesitate to contact the undersigned.

                                                        Very truly yours,

                                                        SCHWAB & GASPARINI PLLC

                                                        By: ___/s____________________________
                                                               CAITRIONA ROBBINS
                                                               Associate
   CC: Troy Law, PLLC – Aaron Schweitzer, Esq.
